Citation Nr: 1125220	
Decision Date: 07/05/11    Archive Date: 07/14/11

DOCKET NO.  07-10 042A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as secondary to service-connected chronic low back pain with degenerative disc disease.  

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected chronic low back pain with degenerative disc disease.  

3.  Whether new and material evidence has been received sufficient to reopen a previously-denied claim of entitlement to service connection for gout.

4.  Entitlement to service connection for gout.  

5.  Entitlement to an initial evaluation in excess of 20 percent for service-connected chronic low back pain with degenerative disc disease prior to November 14, 2007.  

6.  Entitlement to an initial evaluation in excess of 40 percent for service-connected chronic low back pain with degenerative disc disease from November 14, 2007.  

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

8.  Entitlement to special monthly compensation based on the need for regular aid and attendance or on account of being housebound.


REPRESENTATION

Veteran represented by:	Hugh F. Daly, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Army, with active service from July 1987 to July 1990.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from multiple rating decisions rendered by the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (the RO).  

In January 2011, the Veteran testified at a personal hearing, conducted via videoconferencing equipment, which was chaired by the undersigned.  A transcript of that hearing has been associated with the Veteran's VA claims folder.

During the January 2011 hearing, the Veteran orally waived local jurisdiction to additional evidence which was later submitted to the Board by facsimile.  See 38 C.F.R. § 20.1304 (2010).  

In an August 2010 rating decision, the RO denied the Veteran's claim of entitlement to automobile and adaptive equipment.  The Veteran has yet to express dissatisfaction with that decision.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA].  Accordingly, that issue is not presently before the Board.  

During the pendency of the appeal, an increased evaluation from a 20 percent rating to a 40 percent rating was granted for the Veteran's chronic low back pain with degenerative disc disease, effective November 14, 2007.  The Board notes, with respect to increased ratings, that with a claim for an original or increased rating, the Veteran will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is allowed.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  The United States Court of Appeals for Veterans Claims (the Court) further held that, where a claimant has filed a notice of disagreement as to a RO decision assigning a particular rating, a subsequent RO decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the appeal.  Id.  In light of the RO's partial grant, the Board has bifurcated the Veteran's claim and those issues remain in appellate status.

The issues of (1) entitlement to service connection for gout, (2) entitlement to an initial evaluation in excess of 20 percent for service-connected chronic low back pain with degenerative disc disease prior to November 14, 2007, (3) entitlement to an initial evaluation in excess of 40 percent for service-connected chronic low back pain with degenerative disc disease from November 14, 2007, (4) entitlement to TDIU and (5) entitlement to special monthly compensation based on the need for regular aid and attendance or on account of being housebound, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent medical and other evidence of record is in equipoise on the issue of whether the Veteran's diabetes mellitus, type II, is secondary to his service-connected chronic low back pain with degenerative disc disease.

2.  The competent medical and other evidence of record is in equipoise on the issue of whether the Veteran's hypertension is secondary to his service-connected chronic low back pain with degenerative disc disease.


CONCLUSIONS OF LAW

1.  The Veteran's diabetes mellitus, type II, is secondary to his service-connected chronic low back pain with degenerative disc disease.  38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.310 (2010).

2.  The Veteran's hypertension is secondary to his service-connected chronic low back pain with degenerative disc disease.  38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (the VCAA)

The Veteran's service connection claims for diabetes mellitus and hypertension have been granted, as will be discussed below.  As such, the Board finds that any error related to the VCAA regarding these claims is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).

Service Connection

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including arthritis, when such are manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. § 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2010).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, supra.  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.")

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, supra.

A Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2010).

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2010).  "Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) [noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence"].  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2010).  A finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease.  Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306- 07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).


Diabetes and Hypertension 

The Veteran specifically raised the matters of entitlement to service connection for diabetes mellitus, type II, and hypertension, on a secondary basis.  See e.g., his August September 2007 claims.  However, as will be further discussed below, the Board is granting the Veteran's claims under the theory of secondary service connection.  As such, any consideration of the Veteran's claim on a direct basis is moot.

Because the Veteran's claims decided herein involve application of identical law to congruent facts, for the sake of economy, they will be discussed together.  

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. 38 C.F.R. § 3.310(a) (2010).  See also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) reconciling Leopold v. Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. App. 34 (1991).

In this matter, the record clearly demonstrates that the Veteran was first diagnosed with diabetes mellitus, type II, and hypertension in December 2008 and August 2006, respectively.  See e.g., various VA and private treatment records as well as the July 2008 VA examination report.  Moreover, the evidence clearly demonstrates that the Veteran is service connected for chronic low back pain with degenerative disc disease, which he claims as the cause of his diabetes mellitus, type II, and hypertension.  The Veteran was service connected for chronic low back pain with degenerative disc disease by a rating decision dated in May 2006; a 20 percent evaluation was assigned, effective July 23, 2003.  Accordingly, elements (1) and (2) under Allen and 38 C.F.R. § 3.310 have been demonstrated.

As to crucial element (3), whether the Veteran's diabetes mellitus, type II, and/or hypertension, relates to his service-connected chronic low back pain with degenerative disc disease, the Board observes that the Veteran's private healthcare provider has provided an opinion favorable to the Veteran's claims, while the July 2008 VA examiner found these disabilities were unrelated to his service-connected chronic low back pain with degenerative disc disease.

The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, the Court has held that the Board may not reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).

In evaluating the probative value of competent medical evidence, the Court has stated in pertinent part:  "The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches...As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicator..."  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

The Board has reviewed the conflicting evidence of record and notes certain strengths and weaknesses with each of the opinions.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (the Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim).

In support of the Veteran's claim, the Veteran's private physician, M.B., M.D. asserted in December 2008 and August 2009 statements that his diabetes mellitus, type II, and hypertension are caused by his excessive weight gain which is a direct result of him being rendered "immobile" by his service-connected chronic low back pain with degenerative disc disease.  This opinion indicates that the Veteran's diabetes mellitus, type II, and hypertension relates directly to his service-connected chronic low back pain with degenerative disc disease.  The Board finds this opinion to be particularly probative given the fact that it was rendered by a treating medical professional presumably familiar with the Veteran's history of diabetes mellitus, type II, hypertension and low back pain, to include the way in which they interact.  The Board notes that there is no indication that M.B., M.D. reviewed the Veteran's VA claims file before formulating her opinion.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account is of no probative value.  See e.g. Reonal v. Brown, 5 Vet. App. 458, 460 (1993); Moreau v. Brown, 9 Vet. App. 389, 395- 396 (1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  However, the Board observes that a medical opinion cannot be rejected solely because it is based upon history supplied by the claimant.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); see also Coburn v. Nicholson, 19 Vet. App. 427 (2006) (emphasizing that the Board may not disregard a medical opinion solely on the rationale that the medical opinion is based on a history provided by the Veteran; rather, the Board must assess the Veteran's credibility in reporting the statements to the medical examiner).  Moreover, the Board acknowledges that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a strict requirement for private medical opinions, and that a private medical opinion may not be discounted solely because the opining clinician did not describe review of the claims file.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Concerning the medical nexus evidence against the Veteran's claims, the July 2008 VA examiner opined that the Veteran's diabetes mellitus, type II, and hypertension, were unrelated to his service- connected chronic low back pain with degenerative disc disease.  However, the Board observes that the July 2008 VA examiner noted that the Veteran's obesity did, in fact, aggravate his diabetes mellitus, type II.  As noted in the July 2008 VA examination report, the Veteran's claims file had been reviewed prior to issuance of the report.  The Board finds this to be of probative value as well.  See Reonal, supra.  However, as with the evidence favoring the Veteran's claim, this opinion has weaknesses as well.  In particular, the Board notes that the July 2008 VA examiner failed to address the matter of whether the Veteran's obesity, which was noted to have aggravated his diabetes mellitus type II, was related to his service-connected chronic low back pain with degenerative disc disease.  Further, it does not appear that the July 2008 VA examiner considered whether the Veteran's hypertension was caused or aggravated by the obesity caused by his service-connected connected chronic low back pain with degenerative disc disease.  

Hence, given the various strengths and weaknesses of the medical evidence of record, the Board cannot find that the evidence preponderates against the Veteran's claims.  Therefore, resolving all doubt in the Veteran's benefit, the Board finds that the evidence is at least in equipoise.  This is an appropriate case, therefore, in which to grant service connection by invoking VA's doctrine of reasonable doubt.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for diabetes mellitus, type II, to include as secondary to service-connected chronic low back pain with degenerative disc disease, is granted.  

Entitlement to service connection for hypertension, to include as secondary to service-connected chronic low back pain with degenerative disc disease, is granted.  


REMAND

Unfortunately, a remand is required concerning the claims enumerated below.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claims so that the Veteran is afforded every possible consideration.

Gout

The law and regulation pertaining to service connection, in general, the presumption of soundness and aggravation have been enumerated above and will not be recounted.  

In April 2006, the Veteran was afforded a VA examination in connection with this claim.  In rendering his opinion, the April 2006 VA examiner noted that the Veteran's gout "may be" pre-existing, and that the Veteran's in-service left ankle sprain caused the Veteran's first experience of gouty arthritis.  See the April 2006 VA examination report.  

The Veteran's January 1987 entrance examination report fails to note any complaints or disabilities relating to the Veteran's feet, including gout.  Moreover, the April 2006 VA examiner's statements noting that the Veteran's gout may have pre-existed his service fail to meet the "clear and unmistakable evidence" standard necessary to rebut the presumption that the Veteran was sound at entry to service.  See Vanerson, supra.

Accordingly, the Board concludes that this opinion is inadequate for the purposes of this decision.  As noted above, the standard of (1) whether a Veteran's disability pre-existed his service and (2) whether the pre-existing injury has been aggravated beyond normal progression is one of clear and unmistakable evidence.  See Vanerson, supra.

Without this conflict in medical authority, the Board is presented with a question requiring medical expertise. In such cases, the Board cannot rely on its own medical judgment.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991).  Accordingly, the Veteran should be scheduled for a VA examination to obtain an adequate opinion addressing the matter of whether there is clear and unmistakable evidence that the Veteran's had pre-existing gout which was clearly and unmistakably aggravated beyond the normal progression of the disease during his service.  

Low Back

The Veteran originally filed a claim for service connection for a low back disability in July 2003.  That claim was denied by the RO in an August 2004 rating decision.  In February 2005, the Veteran submitted additional evidence and requested that the RO reconsider his claim.  See the Veteran's February 2005 statement.  In a May 2006 rating decision, the RO awarded service connection for the Veteran's low back pain with degenerative disc disease, a 20 percent evaluation was granted from July 23, 2003 (the date that the Veteran filed his original service connection claim).  

The Board notes that the schedular criteria for disabilities of the spine underwent a revision during the pendency of this appeal, effective September 26, 2003.  Since the claim was initiated prior to September 23, 2003, the Veteran's back disability must be analyzed under both the former and the revised criteria in order to ascertain which version would afford him the highest rating.  See VAOPGCPREC 7-2003; see also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), overruling Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The Board concludes that the Veteran's claim must be remanded so that the Veteran's service-connected low back pain with degenerative disc disease can be analyzed under the former criteria relating to the disorders of the spine.  See, generally, Godfrey v. Brown, 7 Vet. App. 398 (1995); Bernard v. Brown, 4 Vet. App. 384 (1993).

Moreover, the Veteran was last afforded a VA examination of spine in November 2007.  The physical evaluation completed at that time demonstrated pain and limited motion of the spine.  Also, the Veteran complained that his service-connected spine disability additionally manifested in neurological impairment, consisting of decreased sensation in his lower extremities.  See the November 2007 VA examination report.  

Subsequently, the Veteran has asserted that the neurological manifestations of his service-connected spine disability have increased.  Specifically, at the personal hearing conducted before the undersigned in January 2011, the Veteran testified that both of his legs "go numb."  See the January 2011 VA transcript at page 24.  This testimony is congruent with the VA and private treatment records dated since the November 2007 VA examination.  

Initially, in this regard, the Board acknowledges that the Veteran is competent to report symptoms because such actions come to him through his senses and, as such, require only personal knowledge rather than medical expertise.  See Layno and Rucker, supra.  As a lay person, however, he is not competent to offer opinions on medical diagnosis or causation, and the Board may not accept unsupported lay speculation with regard to medical issues.  See Espiritu v. Derwinski, 2 Vet. App. 482, 494-495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992), Moray v. Brown, 5 Vet. App. 211 (1993).

Of further significance to the Board is the fact that the VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  In light of the Veteran's contentions of increased symptomatology since the most recent examination in November 2007, the Board finds that additional VA examination is necessary to determine the current nature and extent of this service-connected disability.

TDIU and Aid and Attendance/Housebound

In light of the Board's award of service connection for diabetes mellitus, type II, and hypertension as well as the Board's remand of the Veteran's service-connected low back disability, the Board concludes that consideration of the Veteran's TDIU and special monthly compensation based on the need for regular aid and attendance or on account of being housebound would be premature at this time because the latter claims are inextricably intertwined with the former.  Specifically, the assigned evaluations for the Veteran's diabetes mellitus, type II, hypertension and low back disability may affect the outcome of the Veteran's TDIU and special monthly compensation based on the need for regular aid and attendance or on account of being housebound claims.  

Moreover, the Board observes that the Veteran was scheduled for a VA examination in connection with his special monthly compensation claim for aid and attendance in December 2008.  Upon receiving notice of this examination, the Veteran contacted VA and reported that he could not attend the VA examination without his aide.  See a VA Form 119 (Report of Contact) dated in November 2008.  In December 2008, the Veteran again contacted VA and requested that this VA examination be rescheduled.  Review of the Veteran's VA claims file does not reflect that the Veteran's aid and attendance examination was rescheduled.  

The medical evidence currently associated with the Veteran's VA claims folder is absent an opinion as to the effect of his service-connected disabilities on his employability and his need for aid and attendance.  In light of the foregoing, the Board is of the opinion that a clarifying VA examination would be probative in ascertaining the effect of the Veteran's service-connected disabilities on his employability and his need for aid and attendance.  See Charles v. Principi, 16 Vet. App. 370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006), both supra; see also 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should contact the Veteran and request that he identify any additional medical records pertaining to his gout and/or spine which are not already associated with the VA claims file.  The Veteran should be provided multiple copies of VA Form 21-4142, Authorization and Consent to Release Information, and should be asked to complete these releases so that VA can obtain private treatment records on his behalf.  The RO/AMC should take appropriate steps to secure copies of any such treatment reports identified by the Veteran as well as VA treatment records from August 2010 to the present.  Efforts to obtain these records should also be memorialized in the Veteran's VA claims folder.  

2.  After obtaining any available records noted above, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of the Veteran's gout, to include aggravation of a pre-existing disease and/or foot injury, as well as the extent and severity of his service-connected low back disability and the effect of the Veteran's service-connected disabilities on his employability and need for aid and assistance.  All indicated tests and studies should be performed.  The claims folder and a copy of this REMAND must be provided to the examiner in conjunction with the examination.  

After a review of the Veteran's VA claims file, an interview with the Veteran and completion of a physical examination of the Veteran, the VA examiner must provide opinions concerning the following:

Gout
a.  Does the Veteran currently have gout?  

b.  Concerning any diagnosed gout, does the evidence of record clearly and unmistakably show that the Veteran's gout existed prior to his entry onto active duty?

c.  If the VA examiner finds that gout existed prior to service, does the evidence of record clearly and unmistakably show that the pre-existing gout was not aggravated by service, to include his in-service left ankle injury, beyond the natural progression of the disorder?  

d.  If the VA examiner finds that gout did not exist prior to service, does the evidence of record show that it is at least as likely as not (i.e. probability of 50 percent or greater) that gout was initially manifested during or is etiologically related to, the Veteran's active military service? 

Lumbar Spine
d.  The examiner should specifically identify (1) range of motion of the Veteran's lumbar spine, including motion accompanied by pain, in degrees; and (2) functional impairment, including upon repetitive testing, due to pain, incoordination, weakened movement, and excess fatigability on use.  

The examiner should also specifically describe all neurological symptomatology, if any, that is at least as likely due to the Veteran's service- connected lumbar spine disability.  If the VA examiner concludes that additional testing and neurological examination is appropriate, such should be undertaken.  

TDIU & SMC
e.  Do the Veteran's service-connected disabilities, alone or in concert with each other, prevent him from securing and following substantially gainful occupation?

f.  Is the Veteran, as a result of his service-connected disabilities, under an incapacity that requires care and assistance on a regular basis to protect him from the hazards or dangers incident to his daily environment?  The examination should also mention whether the following factors are present as a result of the service-connected disability:  inability of appellant to dress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance which by reasons of the particular disability cannot be done without aid; inability of the appellant to feed himself through the loss of coordination of upper extremities or through extreme weakness; or inability to tend to the wants of nature.

g.  Is the Veteran, housebound by reason of service-connected disability or disabilities?

A complete rationale must be provided for all opinions rendered.  A report should be prepared and associated with the Veteran's VA claims folder.

3.  The RO/AMC should then readjudicate the claims in light of all of the evidence of record on the merits.  The RO/AMC is reminded that the Veteran's low back disability claim MUST be analyzed under the former and current criteria relating to disorders of the spine, to include neurological manifestations.  If the claims remain denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) as to the issues on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is advised that failure to appear for VA examinations could result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  The Board intimates no opinion as to the ultimate outcome of this case.

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


